Citation Nr: 1613005	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-13 970	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound to Muscle Group XIX.

2.  Entitlement to a disability rating in excess of 10 percent for abdominal scarring, secondary to a gunshot wound to Muscle Group XIX.

3.  Entitlement to a disability rating in excess of 10 percent for peritoneal adhesions, secondary to a gunshot wound to Muscle Group XIX.

4.  Entitlement to an effective date earlier than June 16, 2010, for the assignment of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as an April 2011 rating decision by the New Orleans, Louisiana RO.  The New Orleans RO currently has jurisdiction over the appeal.     

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is included with the record. 

The April 2011 rating decision granted a TDIU, and assigned an effective date of June 16, 2010.  The Veteran initiated a timely appeal, and a statement of the case was issued in June 2014.  Although the Veteran did not perfect the appeal and indicated that he did not wish to pursue the claim, he and his representative presented testimony at the hearing, maintaining that he had been unemployable since 2007.  Given the testimony presented and accepted, as well as the procedural development which is set forth below showing that additional, unaddressed evidence was received within a year of the 2011 rating decision, the matter will be discussed in this decision.  See also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional).  

Additionally, during his hearing, the Veteran testified as to chronic constipation from the medications used to treat his service-connected abdominal injuries.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ) for appropriate development.  

The claims for an increased rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Effective May 3, 2006, the combined evaluation of the Veteran's service-connected disabilities was 80 percent, with posttraumatic stress disorder (PTSD) evaluated as 70 percent disabling.  

2.  A TDIU application was received by VA on January 18, 2007.  The claim was denied in a June 2007 rating decision.

3.  Evidence that is new and material to the TDIU claim was received on November 7, 2007, within one year of the promulgation of the June 2007 decision; thus, the June 2007 decision is not final, and the claim has been pending since January 18, 2007.    

4.  Resolving all doubt in favor of the Veteran, it is factually ascertainable that he has not been engaged in substantially gainful employment due to his service-connected disabilities since January 18, 2007.  


CONCLUSION OF LAW

The criteria for an earlier effective date of January 18, 2007, for the assignment of a TDIU due to service-connected disabilities, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.3, 4.16 (2015); Hurd v. West, 13 Vet. App. 449 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, however, the Board finds the Veteran is entitled to an earlier effective date for the assignment of his TDIU to January 18, 2007, which he indicated in his May 2011 notice of disagreement and in his hearing testimony, is the benefit he is seeking on appeal.  Therefore, no further discussion of VA's duties to notify and assist is necessary.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Generally, the effective date of an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

38 U.S.C.A. § 5110(b)(2) requires a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.  Id.  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

Date of Claim 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

An original claim for a TDIU was submitted by the Veteran on January 18, 2007.  The claim was denied by a July 2007 rating decision.  The Veteran was notified of the adverse decision and his right to appeal.  

In November 2007, the Veteran filed another claim for a TDIU, and provided a letter indicating that he had recently been awarded disability benefits from the Social Security Administration (SSA).  The claim was granted by an April 2011 rating decision, and the award was effectuated as of June 16, 2010.  

Although the January 2007 claim was denied in July 2007, the SSA decision, which was submitted to VA in November 2007, constitutes new and material evidence as to the Veteran's employability, submitted within a year of the adverse decision.  Consequently, the claim for a TDIU has been pending since January 18, 2007 (the date of the Veteran's original claim).  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The Board has carefully reviewed the evidence of record and has found no earlier formal claim for a TDIU, and no written communications evidencing a belief in entitlement to a TDIU that would constitute an informal claim for benefits.  Id.  

As the date of the claim, January 18, 2007, is earlier than the current effective date of June 16, 2010, the Board must determine whether it was factually ascertainable that the criteria for a TDIU were satisfied at any time between January 18, 2007 and June 16, 2010.  See Hazan, 10 Vet. App. at 521 (1992).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R.                  § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In this case, the Veteran has a number of service-connected disabilities, including PTSD, which has been rated as 70 percent disabling since May 3, 2006.  Thus, throughout the appeal period, the Veteran has had a single service-connected disability ratable at 60 percent or more; thus, the schedular criteria for the assignment of a TDIU are met.  Id.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment does not include "marginal employment," which is generally deemed to exist when the earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(a).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran has submitted a number of lay statements attesting to his inability to secure and maintain substantially gainful employment; however, the most comprehensive statement as to the Veteran's limitations and their effect on his employability was submitted by the Veteran's spouse, received by VA in December 2008.  

According to the December 2008 letter, the Veteran's primary sources of employment were a marine surveying company and bar, both of which he owned and operated.  By 2005, Veteran's PTSD symptomatology and other physical ailments, including service-connected diabetes and residuals of a service-connected gunshot wound to the abdomen, had already begun to impair the Veteran's employability.  

In early August 2005, Hurricane Katrina severely damaged the Veteran's home, businesses and community, and caused a significant exacerbation of his PTSD symptoms.  The Veteran was essentially unable to participate in executing a September 2005 contract for storm cleanup because of the physical and emotional limitations posed by his service-connected disabilities, and soon after, the marine surveying company closed.  The Veteran has made many attempts to obtain employment since then, but cannot drive or stay awake as a result of medications prescribed to treat his PTSD symptoms.  

Contemporaneous VA treatment records corroborate the December 2008 account.  As early as June 2004, the Veteran was reporting that his abdominal pain was significantly impacting his sleep, and consequently his employability.  The Veteran reiterated this to his VA healthcare providers in April 2006 and May 2006.

A June 2006 VA examination noted a loss of deep fascia and/or muscle substance of the abdominal wall as well as "constant" left lower quadrant pain which awoke the Veteran from sleep, but did not provide an opinion specifically addressing the impact of the Veteran's pain on his employability.

During an October 2006 VA examination, the examiner noted that the Veteran "appears to be working but very infrequently."  A Global Assessment of Functioning score of 40, indicative of symptoms on par with major impairment in several areas, including work, was assigned.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The examiner noted that the Veteran had "severe" but not "total" occupational impairment as a result of his PTSD.  

In a January 2007 VA clinical note, the Veteran reported that he was unable to work as a result of his PTSD symptoms.  

The Veteran was awarded disability benefits from the Social Security Administration in April 2007.  The award was made effective as of August 2005.  An April 2007 SSA psychiatric examination noted that the Veteran was "barely able to work at his business," and was "usually unable to leave the house" as a result of the severity of his psychiatric symptoms.  A significant improvement in the severity of symptoms was not expected.  The Veteran was "often unable to work due to symptoms of PTSD."   

A July 2008 VA PTSD examination indicated that the Veteran "does not work and has not worked for the past 30 months as a result of physical and psychiatric disorders" and that his "current unemployment is due not to PTSD but to the medications used to treat it," as well as the medications prescribed to treat his abdominal pain.  

A January 2009 addendum to this examination clarified that the dosage of the Veteran's PTSD medications was not high enough to generally cause drowsiness.  However, the Veteran was also taking hydrocodone and gabapentin for his service-connected diabetes complications and gunshot wound residuals, both of which were capable of causing somnolence.  

During a January 2010 VA examination of the Veteran's service-connected gunshot wound residuals, the Veteran reported that the injury to his external obliques often woke him at night.  According to the examiner, this had "significant effects on his ability to work as he has difficulty lifting and carrying."  The Veteran had flare-ups of pain on a weekly basis and difficulty doing any prolonged activity.  

A June 2010 VA treatment note indicates that the Veteran had recently tried to work, but could not maintain the employment because he "could not tolerate dealing with the public."  The Veteran did have some ideas for future projects, but had a long history of being unable to see such ideas through to completion.    

The Veteran has a high school diploma, and his work history has consisted almost entirely of marine surveying since his separation from service in April 1970.  The probative evidence of record reflects that the Veteran lost his marine surveying business, which was his primary source of income, because of the symptoms associated with his service-connected PTSD, diabetes, peripheral neuropathy, and gunshot wound residuals, as well as the medications used to treat these disabilities.  Such difficulties appear to make it difficult to pursue further employment in the occupational field consistent with his work history and education.

The July 2007 rating decision originally denied the Veteran's claim because on his January 2007 claim, he reported having made $14,000 in 2006 as a marine surveyor, "which is considered gainful employment."  The decision also references a recent VA examination in the Veteran reported having missed 35 weeks of work in 2006.  

The rating decision does not discuss the April 2007 award of SSA disability benefits based upon the Veteran's psychiatric symptoms, or the accompanying SSA psychiatric evaluation which found that the Veteran was "barely able to work at his business," and was "usually unable to leave the house."  Additionally, any income that the Veteran received from the business during the appeal period was the direct result of his employment in the protected environment of the business that he owned and operated.  38 C.F.R. § 4.16(a).  Indeed, the Veteran's spouse indicated in her December 2008 letter that she effectively assumed responsibility for the operation of the business in September 2005, after the Veteran's employees raised concerns about his fitness for such work.  Under these circumstances, the Board thus finds that any income from the Veteran's marine surveying company is properly characterized as "marginal employment."  Id.  

The April 2011 rating decision which granted entitlement to a TDIU assigned an effective date of June 16, 2010, reasoning that this was the earliest date that it was factually ascertainable that the Veteran's service-connected disabilities precluded him from working.  In reaching that conclusion, the decision cited to the January 2009 finding that the Veteran's PTSD medications were not capable of causing the level of somnolence that would impact the Veteran's ability to work; a May 2010 VA clinical note indicating that the Veteran was working; and a June 2010 clinical note indicating that he was no longer working as a result of his inability to tolerate working with the public.  

The decision does not discuss the remaining VA examinations and clinical notes indicating that the Veteran's employment since January 2007 has been marginal at best.  The decision also mischaracterized the findings in the January 2009 examination addendum, which noted that the medications prescribed for the Veteran's service-connected gunshot wound residuals and diabetes mellitus would cause somnolence.  
    
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds it is factually ascertainable the Veteran has been unable to obtain or maintain substantially gainful employment due to his service-connected disabilities since he first filed a claim for a TDIU on January 18, 2007.  Consequently, an effective date of January 18, 2007 is warranted.  


ORDER

An effective date of January 18, 2007, for the assignment of a TDIU is granted.


REMAND

During his July 2015 hearing, the Veteran testified that he has been treated for his abdominal disabilities at the VA Medical Center (VAMC) Alexandria, located in Pineville, Louisiana.  Records from this facility have not been obtained.  Additionally, during a September 2007 VA clinical evaluation, the Veteran reported having had an MRI of his abdomen at a VA medical facility in Baton Rouge, Louisiana, which is also not of record.  These outstanding VA treatment records, as well as all VA treatment records dated since February 2013.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was last afforded a VA muscles examination in January 2010.  The examiner did not address the flexion and lateral motions of the Veteran's spine, which are necessary to rate the claim under 38 C.F.R. § 4.73, Diagnostic Code 5319.  Under these circumstances, a new VA muscles examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VAMC Alexandria, as well as any MRI of the Veteran's abdomen that was performed at the VA medical facility in Baton Rouge, Louisiana, prior to September 2007.  All VA treatment records since February 2013 must also be obtained.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected residuals of a gunshot wound to Muscle Group XIX.  The claims file should be made available to the examiner for review, and all indicated testing, including an evaluation of the flexion and lateral motions of the Veteran's spine, must be accomplished.  The examiner is also asked to address the severity of each of the cardinal signs and symptoms of muscle disability as set forth in 38 C.F.R. § 4.56(c).  

3.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all 


claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


